ON REHEARING.
No brief was filed on behalf of appellant on the original submission informing us of what was relied upon as constituting error as shown by the record, and it must be confessed that in passing on the question of idem sonans we considered more the similarity of the surname than the Christian name, as shown by indictment and set up in the defendant’s plea in abatement.
(3, 4) Upon a reconsideration of the question of misnomer with particular regard to the difference in Christian names, as invited by defendant on application for rehearing, we are of the opinion that the plea in abatement averring a misnomer in the name under which the defendant was indicted was well pleaded, and that the court erred in sustaining the demurrers interposed to it by the state. The Christian name of the defendant is *300alleged in the indictment to be “Chester,” and the plea in abatement avers his true Christian name to be “Chesley,” and not Chester, and states in the usual form of such pleas that the defendant has never been, known or called by such name. A substantial misnomer of either the Christian name or the surname of a defendant charged with the commission of a crime is good matter for a plea, and well pleaded, in abatement to the indictment.—Yynes v. State, 5 Port. 236, 30 Am. Dec. 557; Washington v. State, 68 Ala. 85. There is a perceptible difference in the sound and spelling of the names “Chester” and “Chesley,” and we do. not think these names can be said to be idem sonans. The following cases, among others, will be found by analogy of the names respectively considered and held not to be idem sonans to support our holding to the same effect as to the names here under consideration: Wells v. State, 187 Ala. 1, 65 South. 950; Noble v. State, 139 Ala. 90, 92, 36 South. 19; Jacobs v. State, 61 Ala. 448; Humphrey v. Whitten, 17 Ala. 30; Adams v. State, 67 Ala. 89; Munkers v. State, 87 Ala. 94, 6 South. 357; Leath v. State, 132 Ala. 26, 31 South. 108; Tarpley v. State, 79 Ala. 271.
Our opinion is that the demurrer to1 the plea should have been overruled. The former judgment of affirmance is set aside, and the judgment of conviction is reversed, and the cause remanded for another trial because of the error pointed out.
Reversed and remanded.